Case 2:19-cv-10196-JAK-SK Document 29 Filed 07/20/20 Page 1 of 2 Page ID #:303


                                                                JS-6
  1

  2
                                                                7/20/2020
  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11 MARISA MARTINEZ, individually           Case No. 2:19-cv-10196 JAK SKx
    and on behalf of all others similarly
 12 situated,                               ORDER RE JOINT STIPULATION
                                            FOR DISMISSAL OF ENTIRE
 13              Plaintiff,                 ACTION WITH PREJUDICE
                                            PURSUANT TO F.R.C.P.
 14        v.                               RULE 41(a)(1)(A)(ii) (DKT. 26)
 15   JO-ANN STORES, LLC d/b/a JOANN
      FABRICS AND CRAFTS,
 16

 17              Defendants.

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 2:19-cv-10196-JAK-SK Document 29 Filed 07/20/20 Page 2 of 2 Page ID #:304



  1         Based on a review of the parties’ Joint Stipulation for Dismissal of Entire
  2   Action with Prejudice Pursuant to F.R.C.P. 41(a)(1)(A)(ii) (the “Stipulation” (Dkt.
  3   26)) and the Confidential Settlement and Release (Dkt. 28 (filed under seal)),
  4   sufficient good cause has been shown for the requested relief. Therefore, the relief
  5   requested in the Stipulation is GRANTED as follows:
  6         1.     The above-entitled action is dismissed in its entirety with prejudice.
  7         2.     This Court shall retain jurisdiction over the parties and the action until
  8   June 8, 2023, for the sole purpose of, and for only the time period required for,
  9   enforcement of the parties’ obligations under Section 1(A) of their Confidential
 10   Settlement Agreement and Release.
 11         3.     Each party shall bear her or its own attorneys’ fees, costs, and expenses
 12   (including expert consultant and witness expenses).
 13

 14         IT IS SO ORDERED.
 15

 16

 17   Dated: July 20, 2020             _________________________________
                                            John A. Kronstadt
 18                                         United States District Judge
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
